

Exhibit 10.1


PROS


2013 EMPLOYEE STOCK PURCHASE PLAN





WEST\240802348.2    
    

--------------------------------------------------------------------------------

TABLE OF CONTENTS





Page:
1.
Establishment, Purpose and Term of Plan                    1

1.1
Establishment                                1

1.2
Purpose                                1

1.3
Term of Plan                                1

2.
Definitions and Construction                            1

2.1
Definitions                                1

2.2
Construction                                5

3.
Administration                                5

3.1
Administration by the Committee                    5

3.2
Authority of Officers                            5

3.3
Power to Adopt Sub-Plans or Varying Terms with

Respect to Non-U.S. Employees                    6
3.4
Power to Establish Separate Offerings with Varying Terms        6

3.5
Policies and Procedures Established by the Company        6

3.6
Indemnification                            6

4.
Shares Subject to Plan                                7

4.1
Maximum Number of Shares Issuable                7

4.2
Adjustments for Changes in Capital Structure            7

5.
Eligibility                                    8

5.1
Employees Eligible to Participate                    8

5.2
Exclusion of Certain Stockholders                    8

5.3
Determination by Company                        8

6.
Offerings                                    8

7.
Participation in the Plan                            9

7.1
Initial Participation                            9

7.2
Continued Participation                        9

8.
Right to Purchase Shares                            9

8.1
Grant of Purchase Right                        9

8.2
Calendar Year Purchase Limitation                    10

9.
Purchase Price                                    10

10.
Accumulation of Purchase Price through Payroll Deduction            10


-i-

--------------------------------------------------------------------------------




Page:
10.1
Amount of Payroll Deductions                    10

10.2
Commencement of Payroll Deductions                10

10.3
Election to Stop Payroll Deductions                    11

10.4
Administrative Suspension of Payroll Deductions            11

10.5
Participant Accounts                            11

10.6
No Interest Paid                            11

11.
Purchase of Shares                                11

11.1
Exercise of Purchase Right                        11

11.2
Pro Rata Allocation of Shares                        12

11.3
Delivery of Title to Shares                        12

11.4
Return of Plan Account Balance                    12

11.5
Tax Withholding                            13

11.6
Expiration of Purchase Right                        13

11.7
Provision of Reports and Stockholder Information to Participants    13

12.
Withdrawal from Plan                                13

12.1
Voluntary Withdrawal from the Plan                    13

12.2
Return of Plan Account Balance                    13

13.
Termination of Employment or Eligibility                    14

14.
Effect of Change in Control on Purchase Rights                14

15.
Nontransferability of Purchase Rights                    14

16.
Compliance with Securities Law                        14

17.
Rights as a Stockholder and Employee                    15

18.
Notification of Disposition of Shares                        15

19.
Legends                                    15

20.
Designation of Beneficiary                            16

20.1
Designation Procedure                        16

20.2
Absence of Beneficiary Designation                    16

21.
Notices                                    16

22.
Amendment or Termination of the Plan                    16







--------------------------------------------------------------------------------




PROS
2013 Employee Stock Purchase Plan
1.ESTABLISHMENT, PURPOSE AND TERM OF PLAN.
1.1    Establishment. The PROS 2013 Employee Stock Purchase Plan (the “Plan”) is
hereby established effective as of June 4, 2013, the date of its approval by the
stockholders of the Company (the “Effective Date”).
1.2    Purpose. The purpose of the Plan is to advance the interests of the
Company and its stockholders by providing an incentive to attract, retain and
reward Eligible Employees of the Participating Company Group and by motivating
such persons to contribute to the growth and profitability of the Participating
Company Group. The Plan provides such Eligible Employees with an opportunity to
acquire a proprietary interest in the Company through the purchase of Stock. The
Company intends that the Plan qualify as an “employee stock purchase plan” under
Section 423 of the Code (including any amendments or replacements of such
section), and the Plan shall be so construed.
1.3    Term of Plan. The Plan shall continue in effect until its termination by
the Committee.
2.    DEFINITIONS AND CONSTRUCTION.
2.1    Definitions. Any term not expressly defined in the Plan but defined for
purposes of Section 423 of the Code shall have the same definition herein.
Whenever used herein, the following terms shall have their respective meanings
set forth below:
(a)    “Board” means the Board of Directors of the Company.
(b)    “Change in Control” means the occurrence of any one or a combination of
the following:
(i)    any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as such term is defined in
Rule 13d‑3 promulgated under the Exchange Act), directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
total Fair Market Value or total combined voting power of the Company’s
then‑outstanding securities entitled to vote generally in the election of
Directors; provided, however, that a Change in Control shall not be deemed to
have occurred if such degree of beneficial ownership results from any of the
following: (A) an acquisition by any person who on the Effective Date is the
beneficial owner of more than fifty percent (50%) of such voting power, (B) any
acquisition directly from the Company, including, without limitation, pursuant
to or in connection with a public offering of securities, (C) any acquisition by
the Company, (D) any acquisition by a trustee or other fiduciary under an
employee benefit plan of a Participating Company or (E) any acquisition by an
entity owned directly or indirectly by the stockholders of

1

--------------------------------------------------------------------------------




the Company in substantially the same proportions as their ownership of the
voting securities of the Company; or
(ii)    an Ownership Change Event or series of related Ownership Change Events
(collectively, a “Transaction”) in which the stockholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding securities entitled
to vote generally in the election of Directors or, in the case of an Ownership
Change Event described in Section 2.1(p)(iii), the entity to which the assets of
the Company were transferred (the “Transferee”), as the case may be; or
(iii)    approval by the stockholders of a plan of complete liquidation or
dissolution of the Company;
provided, however, that a Change in Control shall be deemed not to include a
transaction described in subsections (i) or (ii) of this Section 2.1(b) in which
a majority of the members of the board of directors of the continuing, surviving
or successor entity, or parent thereof, immediately after such transaction is
comprised of Incumbent Directors.
For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities. The Committee shall
determine whether multiple acquisitions of the voting securities of the Company
and/or multiple Ownership Change Events are related and to be treated in the
aggregate as a single Change in Control, and its determination shall be final,
binding and conclusive.
(c)    “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.
(d)    “Committee” means the Compensation Committee and such other committee or
subcommittee of the Board, if any, duly appointed to administer the Plan and
having such powers in each instance as shall be specified by the Board. If, at
any time, there is no committee of the Board then authorized or properly
constituted to administer the Plan, the Board shall exercise all of the powers
of the Committee granted herein, and, in any event, the Board may in its
discretion exercise any or all of such powers.
(e)    “Company” means PROS Holdings, Inc., a Delaware corporation, or any
successor corporation thereto.
(f)    “Compensation” means, with respect to any Offering Period, regular base
wages or salary, overtime payments, shift premiums and payments for paid time
off, calculated before deduction of (i) any income or employment tax
withholdings or (ii) any amounts deferred pursuant to Section 401(k) or Section
125 of the Code. Compensation shall be limited to such amounts actually payable
in cash or deferred during the Offering Period. Compensation shall not include
(i) sign-on bonuses, annual or other incentive bonuses, commissions,
profit-sharing

2

--------------------------------------------------------------------------------




distributions or other incentive-type payments, (ii) any contributions made by a
Participating Company on the Participant’s behalf to any employee benefit or
welfare plan now or hereafter established (other than amounts deferred pursuant
to Section 401(k) or Section 125 of the Code), (iii) payments in lieu of notice,
payments pursuant to a severance agreement, termination pay, moving allowances,
relocation payments, or (iv) any amounts directly or indirectly paid pursuant to
the Plan or any other stock purchase, stock option or other stock-based
compensation plan, or any other compensation not expressly included by this
Section.
(g)    “Eligible Employee” means an Employee who meets the requirements set
forth in Section 5 for eligibility to participate in the Plan.
(h)    “Employee” means a person treated as an employee of a Participating
Company for purposes of Section 423 of the Code. A Participant shall be deemed
to have ceased to be an Employee either upon an actual termination of employment
or upon the corporation employing the Participant ceasing to be a Participating
Company. For purposes of the Plan, an individual shall not be deemed to have
ceased to be an Employee while on any military leave, sick leave, or other bona
fide leave of absence approved by the Company of ninety (90) days or less. If an
individual’s leave of absence exceeds ninety (90) days, the individual shall be
deemed to have ceased to be an Employee on the ninety-first (91st) day of such
leave unless the individual’s right to reemployment with the Participating
Company Group is guaranteed either by statute or by contract.
(i)    “Fair Market Value” means, as of any date:
(i)    If, on such date, the Stock is listed or quoted on a national or regional
securities exchange or quotation system, the closing price of a share of Stock
as quoted on the national or regional securities exchange or quotation system
constituting the primary market for the Stock, as reported in The Wall Street
Journal or such other source as the Company deems reliable. If the relevant date
does not fall on a day on which the Stock has traded on such securities exchange
or quotation system, the date on which the Fair Market Value is established
shall be the last day on which the Stock was so traded or quoted prior to the
relevant date, or such other appropriate day as determined by the Committee, in
its discretion.
(ii)    If, on the relevant date, the Stock is not then listed on a national or
regional securities exchange or quotation system, the Fair Market Value of a
share of Stock shall be as determined in good faith by the Committee.
(j)    “Incumbent Director” means a director who either (i) is a member of the
Board as of the Effective Date or (ii) is elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but excluding a director
who was elected or nominated in connection with an actual or threatened proxy
contest relating to the election of directors of the Company).
(k)    “Non-United States Offering” means a separate Offering covering Eligible
Employees of one or more Participating Companies whose Eligible Employees are
subject to a prohibition under applicable law on payroll deductions, as
described in Section 11.1(b).

3

--------------------------------------------------------------------------------




(l)    “Offering” means an offering of Stock pursuant to the Plan, as provided
in Section 6.
(m)    “Offering Date” means, for any Offering Period, the first day of such
Offering Period.
(n)    “Offering Period” means a period, established by the Committee in
accordance with Section 6, during which an Offering is outstanding.
(o)    “Officer” means any person designated by the Board as an officer of the
Company.
(p)    “Ownership Change Event” means the occurrence of any of the following
with respect to the Company: (i) the direct or indirect sale or exchange in a
single or series of related transactions by the stockholders of the Company of
securities of the Company representing more than fifty percent (50%) of the
total combined voting power of the Company’s then outstanding securities
entitled to vote generally in the election of Directors; (ii) a merger or
consolidation in which the Company is a party; or (iii) the sale, exchange, or
transfer of all or substantially all of the assets of the Company (other than a
sale, exchange or transfer to one or more subsidiaries of the Company).
(q)    “Parent Corporation” means any present or future “parent corporation” of
the Company, as defined in Section 424(e) of the Code.
(r)    “Participant” means an Eligible Employee who has become a participant in
an Offering Period in accordance with Section 7 and remains a participant in
accordance with the Plan.
(s)    “Participating Company” means the Company and any Parent Corporation or
Subsidiary Corporation designated by the Committee as a corporation the
Employees of which may, if Eligible Employees, participate in the Plan. The
Committee shall have the discretion to determine from time to time which Parent
Corporations or Subsidiary Corporations shall be Participating Companies.
(t)    “Participating Company Group” means, at any point in time, the Company
and all other corporations collectively which are then Participating Companies.
(u)    “Purchase Date” means, for any Offering Period, the last day of such
Offering Period, or, if so determined by the Committee, the last day of each
Purchase Period occurring within such Offering Period.
(v)    “Purchase Period” means a period, established by the Committee in
accordance with Section 6, included within an Offering Period and on the final
date of which outstanding Purchase Rights are exercised.
(w)    “Purchase Price” means the price at which a share of Stock may be
purchased under the Plan, as determined in accordance with Section 9.

4

--------------------------------------------------------------------------------




(x)    “Purchase Right” means an option granted to a Participant pursuant to the
Plan to purchase such shares of Stock as provided in Section 8, which the
Participant may or may not exercise during the Offering Period in which such
option is outstanding. Such option arises from the right of a Participant to
withdraw any payroll deductions or other funds accumulated on behalf of the
Participant and not previously applied to the purchase of Stock under the Plan,
and to terminate participation in the Plan at any time during an Offering
Period.
(y)    “Securities Act” means the Securities Act of 1933, as amended.
(z)    “Stock” means the common stock of the Company, as adjusted from time to
time in accordance with Section 4.2.
(aa)    “Subscription Agreement” means a written or electronic agreement, in
such form as specified by the Company, stating an Employee’s election to
participate in the Plan and authorizing payroll deductions under the Plan from
the Employee’s Compensation or other method of payment authorized by the
Committee pursuant to Section 11.1(b).
(bb)    “Subscription Date” means the last business day prior to the Offering
Date of an Offering Period or such earlier date as the Company shall establish.
(cc)    “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.
2.2    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of the
Plan. Except when otherwise indicated by the context, the singular shall include
the plural and the plural shall include the singular. Use of the term “or” is
not intended to be exclusive, unless the context clearly requires otherwise.
3.    ADMINISTRATION.
3.1    Administration by the Committee. The Plan shall be administered by the
Committee. All questions of interpretation of the Plan, of any form of agreement
or other document employed by the Company in the administration of the Plan, or
of any Purchase Right shall be determined by the Committee, and such
determinations shall be final, binding and conclusive upon all persons having an
interest in the Plan or the Purchase Right, unless fraudulent or made in bad
faith. Subject to the provisions of the Plan, the Committee shall determine all
of the relevant terms and conditions of Purchase Rights; provided, however, that
all Participants granted Purchase Rights pursuant to an Offering shall have the
same rights and privileges within the meaning of Section 423(b)(5) of the Code.
Any and all actions, decisions and determinations taken or made by the Committee
in the exercise of its discretion pursuant to the Plan or any agreement
thereunder (other than determining questions of interpretation pursuant to the
second sentence of this Section 3.1) shall be final, binding and conclusive upon
all persons having an interest therein. All expenses incurred in connection with
the administration of the Plan shall be paid by the Company.
3.2    Authority of Officers. Any Officer shall have the authority to act on
behalf of the Company with respect to any matter, right, obligation,
determination or election

5

--------------------------------------------------------------------------------




that is the responsibility of or that is allocated to the Company herein,
provided that the Officer has apparent authority with respect to such matter,
right, obligation, determination or election.
3.3    Power to Adopt Sub-Plans or Varying Terms with Respect to Non-U.S.
Employees. The Committee shall have the power, in its discretion, to adopt one
or more sub-plans of the Plan as the Committee deems necessary or desirable to
comply with the laws or regulations, tax policy, accounting principles or custom
of foreign jurisdictions applicable to employees of a subsidiary business entity
of the Company, provided that any such sub-plan shall not be within the scope of
an “employee stock purchase plan” within the meaning of Section 423 of the Code.
Any of the provisions of any such sub-plan may supersede the provisions of this
Plan, other than Section 4. Except as superseded by the provisions of a
sub-plan, the provisions of this Plan shall govern such sub-plan. Alternatively
and in order to comply with the laws of a foreign jurisdiction, the Committee
shall have the power, in its discretion, to grant Purchase Rights in an Offering
to citizens or residents of a non-U.S. jurisdiction (without regard to whether
they are also citizens of the United States or resident aliens) that provide
terms which are less favorable than the terms of Purchase Rights granted under
the same Offering to Employees resident in the United States.
3.4    Power to Establish Separate Offerings with Varying Terms. The Committee
shall have the power, in its discretion, to establish separate, simultaneous or
overlapping Offerings having different terms and conditions and to designate the
Participating Company or Companies that may participate in a particular
Offering, provided that each Offering shall individually comply with the terms
of the Plan and the requirements of Section 423(b)(5) of the Code that all
Participants granted Purchase Rights pursuant to such Offering shall have the
same rights and privileges within the meaning of such section.
3.5    Policies and Procedures Established by the Company. Without regard to
whether any Participant’s Purchase Right may be considered adversely affected,
the Company may, from time to time, consistent with the Plan and the
requirements of Section 423 of the Code, establish, change or terminate such
rules, guidelines, policies, procedures, limitations, or adjustments as deemed
advisable by the Company, in its discretion, for the proper administration of
the Plan, including, without limitation, (a) a minimum payroll deduction amount
required for participation in an Offering, (b) a limitation on the frequency or
number of changes permitted in the rate of payroll deduction during an Offering,
(c) an exchange ratio applicable to amounts withheld or paid in a currency other
than United States dollars, (d) a payroll deduction greater than or less than
the amount designated by a Participant in order to adjust for the Company’s
delay or mistake in processing a Subscription Agreement or in otherwise
effecting a Participant’s election under the Plan or as advisable to comply with
the requirements of Section 423 of the Code, and (e) determination of the date
and manner by which the Fair Market Value of a share of Stock is determined for
purposes of administration of the Plan. All such actions by the Company shall be
taken consistent with the requirements under Section 423(b)(5) of the Code that
all Participants granted Purchase Rights pursuant to an Offering shall have the
same rights and privileges within the meaning of such section, except as
otherwise permitted by Section 3.3 and the regulations under Section 423 of the
Code.
3.6    Indemnification. In addition to such other rights of indemnification as
they may have as members of the Board or the Committee or as officers or
employees of the Participating

6

--------------------------------------------------------------------------------




Company Group, to the extent permitted by applicable law, members of the Board
or the Committee and any officers or employees of the Participating Company
Group to whom authority to act for the Board, the Committee or the Company is
delegated shall be indemnified by the Company against all reasonable expenses,
including attorneys’ fees, actually and necessarily incurred in connection with
the defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any right
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such person is liable for gross
negligence, bad faith or intentional misconduct in duties; provided, however,
that within sixty (60) days after the institution of such action, suit or
proceeding, such person shall offer to the Company, in writing, the opportunity
at its own expense to handle and defend the same.
4.    SHARES SUBJECT TO PLAN.
4.1    Maximum Number of Shares Issuable. Subject to adjustment as provided in
Section 4.2, the maximum aggregate number of shares of Stock that may be issued
under the Plan shall be 500,000 and shall consist of authorized but unissued or
reacquired shares of Stock, or any combination thereof. If an outstanding
Purchase Right for any reason expires or is terminated or canceled, the shares
of Stock allocable to the unexercised portion of that Purchase Right shall again
be available for issuance under the Plan.
4.2    Adjustments for Changes in Capital Structure. Subject to any required
action by the stockholders of the Company and the requirements of Section 424 of
the Code to the extent applicable, in the event of any change in the Stock
effected without receipt of consideration by the Company, whether through
merger, consolidation, reorganization, reincorporation, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, split-up,
split-off, spin-off, combination of shares, exchange of shares, or similar
change in the capital structure of the Company, or in the event of payment of a
dividend or distribution to the stockholders of the Company in a form other than
Stock (excepting regular, periodic cash dividends) that has a material effect on
the Fair Market Value of shares of Stock, appropriate and proportionate
adjustments shall be made in the number and kind of shares subject to the Plan,
the limit on the shares which may be purchased by any Participant during an
Offering (as described in Sections 8.1 and 8.2) and each Purchase Right, and in
the Purchase Price in order to prevent dilution or enlargement of Participants’
rights under the Plan. For purposes of the foregoing, conversion of any
convertible securities of the Company shall not be treated as “effected without
receipt of consideration by the Company.” If a majority of the shares which are
of the same class as the shares that are subject to outstanding Purchase Rights
are exchanged for, converted into, or otherwise become (whether or not pursuant
to an Ownership Change Event) shares of another corporation (the “New Shares”),
the Committee may unilaterally amend the outstanding Purchase Rights to provide
that such Purchase Rights are for New Shares. In the event of any such
amendment, the number of shares subject to, and the exercise price per share of,
the outstanding Purchase Rights shall be adjusted in a fair and equitable manner
as determined by the Committee, in its discretion. Any fractional share
resulting from an

7

--------------------------------------------------------------------------------




adjustment pursuant to this Section shall be rounded down to the nearest whole
number, and in no event may the Purchase Price be decreased to an amount less
than the par value, if any, of the stock subject to the Purchase Right. The
adjustments determined by the Committee pursuant to this Section 4.2 shall be
final, binding and conclusive.
5.    ELIGIBILITY.
5.1    Employees Eligible to Participate. Each Employee of a Participating
Company is eligible to participate in the Plan and shall be deemed an Eligible
Employee, except any Employee who is customarily employed by the Participating
Company Group for twenty (20) hours or less per week.
5.2    Exclusion of Certain Stockholders. Notwithstanding any provision of the
Plan to the contrary, no Employee shall be treated as an Eligible Employee and
granted a Purchase Right under the Plan if, immediately after such grant, the
Employee would own, or hold options to purchase, stock of the Company or of any
Parent Corporation or Subsidiary Corporation possessing five percent (5%) or
more of the total combined voting power or value of all classes of stock of such
corporation, as determined in accordance with Section 423(b)(3) of the Code. For
purposes of this Section 5.2, the attribution rules of Section 424(d) of the
Code shall apply in determining the stock ownership of such Employee.
5.3    Determination by Company. The Company shall determine in good faith and
in the exercise of its discretion whether an individual has become or has ceased
to be an Employee or an Eligible Employee and the effective date of such
individual’s attainment or termination of such status, as the case may be. For
purposes of an individual’s participation in or other rights, if any, under the
Plan as of the time of the Company’s determination of whether or not the
individual is an Employee, all such determinations by the Company shall be
final, binding and conclusive as to such rights, if any, notwithstanding that
the Company or any court of law or governmental agency subsequently makes a
contrary determination as to such individual’s status as an Employee.
6.    OFFERINGS.
The Plan shall be implemented by sequential Offerings of approximately six (6)
months’ duration or such other duration as the Committee shall determine.
Offering Periods shall commence on or about the first trading days of January
and July of each year and end on or about the last trading days of the next June
and December, respectively, occurring thereafter. Unless otherwise determined by
the Committee, the initial Offering Period shall commence on the first trading
day of January 2014. Notwithstanding the foregoing, the Committee may establish
additional or alternative concurrent, sequential or overlapping Offering
Periods, a different duration for one or more Offering Periods or different
commencing or ending dates for such Offering Periods; provided, however, that no
Offering Period may have a duration exceeding twenty-seven (27) months. If the
Committee shall so determine in its discretion, each Offering Period may consist
of two (2) or more consecutive Purchase Periods having such duration as the
Committee shall specify, and the last day of each such Purchase Period shall be
a Purchase Date. If the first or last day of an Offering Period or a Purchase
Period is not a day on which the principal stock exchange or quotation system on
which the Stock is then listed is open for trading, the Company shall specify

8

--------------------------------------------------------------------------------




the trading day that will be deemed the first or last day, as the case may be,
of the Offering Period or Purchase Period.


7.    PARTICIPATION IN THE PLAN.
7.1    Initial Participation. An Eligible Employee may become a Participant in
an Offering Period by delivering a properly completed written or electronic
Subscription Agreement to the Company office or representative designated by the
Company (including a third-party administrator designated by the Company) not
later than the close of business on the Subscription Date established by the
Company for that Offering Period. An Eligible Employee who does not deliver a
properly completed Subscription Agreement in the manner permitted or required on
or before the Subscription Date for an Offering Period shall not participate in
the Plan for that Offering Period or for any subsequent Offering Period unless
the Eligible Employee subsequently delivers a properly completed Subscription
Agreement to the appropriate Company office or representative on or before the
Subscription Date for such subsequent Offering Period. An Employee who becomes
an Eligible Employee after the Offering Date of an Offering Period shall not be
eligible to participate in that Offering Period but may participate in any
subsequent Offering Period provided the Employee is still an Eligible Employee
as of the Offering Date of such subsequent Offering Period.
7.2    Continued Participation. A Participant shall automatically participate in
the next Offering Period commencing immediately after the final Purchase Date of
each Offering Period in which the Participant participates provided that the
Participant remains an Eligible Employee on the Offering Date of the new
Offering Period and has not either (a) withdrawn from the Plan pursuant to
Section 12.1, or (b) terminated employment or otherwise ceased to be an Eligible
Employee as provided in Section 13. A Participant who may automatically
participate in a subsequent Offering Period, as provided in this Section, is not
required to deliver any additional Subscription Agreement for the subsequent
Offering Period in order to continue participation in the Plan. However, a
Participant may deliver a new Subscription Agreement for a subsequent Offering
Period in accordance with the procedures set forth in Section 7.1 if the
Participant desires to change any of the elections contained in the
Participant’s then effective Subscription Agreement.
8.    RIGHT TO PURCHASE SHARES.
8.1    Grant of Purchase Right. Except as otherwise provided below, on the
Offering Date of each Offering Period, each Participant in such Offering Period
shall be granted automatically a Purchase Right consisting of an option to
purchase the lesser of (a) that number of whole shares of Stock determined by
dividing $5,000.00 by the Fair Market Value of a share of Stock on such Offering
Date or (b) 500 shares of Stock. Subject to Section 8.2, the Committee may, in
its discretion and prior to the Offering Date of any Offering Period, (i) change
the method of, or any of the foregoing factors in, determining the number of
shares of Stock subject to Purchase Rights to be granted on such Offering Date,
or (ii) specify a maximum aggregate number of shares that may be purchased by
all Participants in an Offering or on any Purchase Date within an Offering
Period. No Purchase Right shall be granted on an Offering Date to any person who
is not, on such Offering Date, an Eligible Employee.

9

--------------------------------------------------------------------------------




8.2    Calendar Year Purchase Limitation. Notwithstanding any provision of the
Plan to the contrary, no Participant shall be granted a Purchase Right which
permits his or her right to purchase shares of Stock under the Plan to accrue at
a rate which, when aggregated with such Participant’s rights to purchase shares
under all other employee stock purchase plans of a Participating Company
intended to meet the requirements of Section 423 of the Code, exceeds
Twenty-Five Thousand Dollars ($25,000) in Fair Market Value (or such other
limit, if any, as may be imposed by the Code) for each calendar year in which
such Purchase Right is outstanding at any time. For purposes of the preceding
sentence, the Fair Market Value of shares purchased during a given Offering
Period shall be determined as of the Offering Date for such Offering Period. The
limitation described in this Section shall be applied in conformance with
Section 423(b)(8) of the Code and the regulations thereunder.
9.    PURCHASE PRICE.
The Purchase Price at which each share of Stock may be acquired in an Offering
Period upon the exercise of all or any portion of a Purchase Right shall be
established by the Committee, provided that such Purchase Price shall not be
less than the minimum amount permitted by Section 423(b)(6) of the Code. Subject
to adjustment as provided by the Plan and unless otherwise provided by the
Committee, the Purchase Price for each Offering Period shall be ninety‑five
percent (95%) of the lesser of (a) the Fair Market Value of a share of Stock on
the Offering Date of the Offering Period or (b) the Fair Market Value of a share
of Stock on the Purchase Date.
10.    ACCUMULATION OF PURCHASE PRICE THROUGH PAYROLL DEDUCTION.
Except as provided in Section 11.1(b) with respect to a Non-United States
Offering, shares of Stock acquired pursuant to the exercise of all or any
portion of a Purchase Right may be paid for only by means of payroll deductions
from the Participant’s Compensation accumulated during the Offering Period for
which such Purchase Right was granted, subject to the following:
10.1    Amount of Payroll Deductions. Except as otherwise provided herein, the
amount to be deducted under the Plan from a Participant’s Compensation on each
pay day during an Offering Period shall be determined by the Participant’s
Subscription Agreement. The Subscription Agreement shall set forth the
percentage of the Participant’s Compensation to be deducted on each pay day
during an Offering Period in whole percentages of not less than one percent (1%)
(except as a result of an election pursuant to Section 10.3 to stop payroll
deductions effective following the first pay day during an Offering) or more
than ten percent (10%). The Committee may change the foregoing limits on payroll
deductions effective as of any Offering Date.
10.2    Commencement of Payroll Deductions. Payroll deductions shall commence on
the first pay day following the Offering Date and shall continue to the end of
the Offering Period unless sooner altered or terminated as provided herein.
10.3    Election to Stop Payroll Deductions. During an Offering Period, a
Participant may elect to stop deductions from his or her Compensation by
delivering to the Company office or representative designated by the Company
(including a third-party administrator designated

10

--------------------------------------------------------------------------------




by the Company) an amended Subscription Agreement authorizing such change on or
before the “Change Notice Date.” The “Change Notice Date” shall be a date prior
to the beginning of the first pay period for which such election is to be
effective as established by the Company from time to time and announced to the
Participants. A Participant who elects, effective following the first pay day of
an Offering Period, to stop his or her payroll deductions shall nevertheless
remain a Participant in such Offering Period unless the Participant withdraws
from the Plan as provided in Section 12.1.
10.4    Administrative Suspension of Payroll Deductions. The Company may, in its
discretion, suspend a Participant’s payroll deductions under the Plan as the
Company deems advisable to avoid accumulating payroll deductions in excess of
the amount that could reasonably be anticipated to purchase the maximum number
of shares of Stock permitted (a) under the Participant’s Purchase Right or
(b) during a calendar year under the limit set forth in Section 8.2. Unless the
Participant has either withdrawn from the Plan as provided in Section 12.1 or
has ceased to be an Eligible Employee, suspended payroll deductions shall be
resumed at the rate specified in the Participant’s then effective Subscription
Agreement either (i) at the beginning of the next Offering Period if the reason
for suspension was clause (a) in the preceding sentence, or (ii) at the
beginning of the next Offering Period having a first Purchase Date that falls
within the subsequent calendar year if the reason for suspension was clause (b)
in the preceding sentence.
10.5    Participant Accounts. Individual bookkeeping accounts shall be
maintained for each Participant. All payroll deductions from a Participant’s
Compensation (and other amounts received from a non-United States Participant
pursuant to Section 11.1(b)) shall be credited to such Participant’s Plan
account and shall be deposited with the general funds of the Company. All such
amounts received or held by the Company may be used by the Company for any
corporate purpose.
10.6    No Interest Paid. Interest shall not be paid on sums deducted from a
Participant’s Compensation pursuant to the Plan or otherwise credited to the
Participant’s Plan account.
11.    PURCHASE OF SHARES.
11.1    Exercise of Purchase Right.
(a)    Generally. Except as provided in Section 11.1(b), on each Purchase Date
of an Offering Period, each Participant who has not withdrawn from the Plan and
whose participation in the Offering has not otherwise terminated before such
Purchase Date shall automatically acquire pursuant to the exercise of the
Participant’s Purchase Right the number of whole shares of Stock determined by
dividing (a) the total amount of the Participant’s payroll deductions
accumulated in the Participant’s Plan account during the Offering Period and not
previously applied toward the purchase of Stock by (b) the Purchase Price.
However, in no event shall the number of shares purchased by the Participant
during an Offering Period exceed the number of shares subject to the
Participant’s Purchase Right. No shares of Stock shall be purchased on a
Purchase Date on behalf of a Participant whose participation in the Offering or
the Plan has terminated before such Purchase Date.

11

--------------------------------------------------------------------------------




(b)    Purchase by Non-United States Participants for Whom Payroll Deductions
Are Prohibited by Applicable Law. Notwithstanding Section 11.1(a), where payroll
deductions on behalf of Participants who are citizens or residents of countries
other than the United States (without regard to whether they are also citizens
of the United States or resident aliens) are prohibited by applicable law, the
Committee may establish a separate Offering (a “Non-United States Offering”)
covering all Eligible Employees of one or more Participating Companies subject
to such prohibition on payroll deductions. The Non-United States Offering shall
provide another method for payment of the Purchase Price with such terms and
conditions as shall be administratively convenient and comply with applicable
law. On each Purchase Date of the Offering Period applicable to a Non-United
States Offering, each Participant who has not withdrawn from the Plan and whose
participation in such Offering Period has not otherwise terminated before such
Purchase Date shall automatically acquire pursuant to the exercise of the
Participant’s Purchase Right a number of whole shares of Stock determined in
accordance with Section 11.1(a) to the extent of the total amount of the
Participant’s Plan account balance accumulated during the Offering Period in
accordance with the method established by the Committee and not previously
applied toward the purchase of Stock. However, in no event shall the number of
shares purchased by a Participant during such Offering Period exceed the number
of shares subject to the Participant’s Purchase Right. The Company shall refund
to a Participant in a Non-United States Offering in accordance with Section 11.4
any excess Purchase Price payment received from such Participant.
11.2    Pro Rata Allocation of Shares. If the number of shares of Stock which
might be purchased by all Participants on a Purchase Date exceeds the number of
shares of Stock remaining available for issuance under the Plan or the maximum
aggregate number of shares of Stock that may be purchased on such Purchase Date
pursuant to a limit established by the Committee pursuant to Section 8.1, the
Company shall make a pro rata allocation of the shares available in as uniform a
manner as practicable and as the Company determines to be equitable. Any
fractional share resulting from such pro rata allocation to any Participant
shall be disregarded.
11.3    Delivery of Title to Shares. Subject to any governing rules or
regulations, as soon as practicable after each Purchase Date, the Company shall
issue or cause to be issued to or for the benefit of each Participant the shares
of Stock acquired by the Participant on such Purchase Date by means of one or
more of the following: (a) by delivering to the Participant evidence of book
entry shares of Stock credited to the account of the Participant, (b) by
depositing such shares of Stock for the benefit of the Participant with the
Company designated broker, or (c) by delivering such shares of Stock to the
Participant in certificate form.
11.4    Return of Plan Account Balance. Any cash balance remaining in a
Participant’s Plan account following any Purchase Date shall be refunded to the
Participant as soon as practicable after such Purchase Date. However, if the
cash balance to be returned to a Participant pursuant to the preceding sentence
is less than the amount that would have been necessary to purchase an additional
whole share of Stock on such Purchase Date, the Company may retain the cash
balance in the Participant’s Plan account to be applied toward the purchase of
shares of Stock in the subsequent Purchase Period or Offering Period.

12

--------------------------------------------------------------------------------




11.5    Tax Withholding. At the time a Participant’s Purchase Right is
exercised, in whole or in part, or at the time a Participant disposes of some or
all of the shares of Stock he or she acquires under the Plan, the Participant
shall make adequate provision for the federal, state, local and foreign taxes
(including social insurance), if any, required to be withheld by any
Participating Company upon exercise of the Purchase Right or upon such
disposition of shares, respectively. A Participating Company may, but shall not
be obligated to, withhold from the Participant’s compensation the amount
necessary to meet such withholding obligations.
11.6    Expiration of Purchase Right. Any portion of a Participant’s Purchase
Right remaining unexercised after the end of the Offering Period to which the
Purchase Right relates shall expire immediately upon the end of the Offering
Period.
11.7    Provision of Reports and Stockholder Information to Participants. Each
Participant who has exercised all or part of his or her Purchase Right shall
receive, as soon as practicable after the Purchase Date, a report of such
Participant’s Plan account setting forth the total amount credited to his or her
Plan account prior to such exercise, the number of shares of Stock purchased,
the Purchase Price for such shares, the date of purchase and the cash balance,
if any, remaining immediately after such purchase that is to be refunded or
retained in the Participant’s Plan account pursuant to Section 11.4. The report
required by this Section may be delivered in such form and by such means,
including by electronic transmission, as the Company may determine. In addition,
each Participant shall be provided information concerning the Company equivalent
to that information provided generally to the Company’s common stockholders.
12.    WITHDRAWAL FROM PLAN.
12.1    Voluntary Withdrawal from the Plan. A Participant may withdraw from the
Plan by signing and delivering to the Company office or representative
designated by the Company (including a third-party administrator designated by
the Company) a written or electronic notice of withdrawal on a form provided by
the Company for this purpose. Such withdrawal may be elected at any time prior
to the end of an Offering Period; provided, however, that if a Participant
withdraws from the Plan after a Purchase Date, the withdrawal shall not affect
shares of Stock acquired by the Participant on such Purchase Date. A Participant
who voluntarily withdraws from the Plan is prohibited from resuming
participation in the Plan in the same Offering from which he or she withdrew,
but may participate in any subsequent Offering by again satisfying the
requirements of Sections 5 and 7.1. The Company may impose, from time to time, a
requirement that the notice of withdrawal from the Plan be on file with the
Company office or representative designated by the Company for a reasonable
period prior to the effectiveness of the Participant’s withdrawal.
12.2    Return of Plan Account Balance. Upon a Participant’s voluntary
withdrawal from the Plan pursuant to Section 12.1, the Participant’s accumulated
Plan account balance which has not been applied toward the purchase of shares of
Stock shall be refunded to the Participant as soon as practicable after the
withdrawal, without the payment of any interest, and the Participant’s interest
in the Plan and the Offering shall terminate. Such amounts to be refunded in
accordance with this Section may not be applied to any other Offering under the
Plan.
13.    TERMINATION OF EMPLOYMENT OR ELIGIBILITY.

13

--------------------------------------------------------------------------------




Upon a Participant’s ceasing, prior to a Purchase Date, to be an Employee of the
Participating Company Group for any reason, including retirement, disability or
death, or upon the failure of a Participant to remain an Eligible Employee, the
Participant’s participation in the Plan shall terminate immediately. In such
event, the Participant’s Plan account balance which has not been applied toward
the purchase of shares of Stock shall, as soon as practicable, be returned to
the Participant or, in the case of the Participant’s death, to the Participant’s
beneficiary designated in accordance with Section 20, if any, or legal
representative, and all of the Participant’s rights under the Plan shall
terminate. Interest shall not be paid on sums returned pursuant to this
Section 13. A Participant whose participation has been so terminated may again
become eligible to participate in the Plan by satisfying the requirements of
Sections 5 and 7.1.
14.    EFFECT OF CHANGE IN CONTROL ON PURCHASE RIGHTS.
In the event of a Change in Control, the surviving, continuing, successor, or
purchasing corporation or parent thereof, as the case may be (the “Acquiring
Corporation”), may, without the consent of any Participant, assume or continue
the Company’s rights and obligations under outstanding Purchase Rights or
substitute substantially equivalent purchase rights for the Acquiring
Corporation’s stock. If the Acquiring Corporation elects not to assume, continue
or substitute for the outstanding Purchase Rights, the Purchase Date of the then
current Offering Period shall be accelerated to a date before the date of the
Change in Control specified by the Committee, but the number of shares of Stock
subject to outstanding Purchase Rights shall not be adjusted. All Purchase
Rights which are neither assumed or continued by the Acquiring Corporation in
connection with the Change in Control nor exercised as of the date of the Change
in Control shall terminate and cease to be outstanding effective as of the date
of the Change in Control.
15.    NONTRANSFERABILITY OF PURCHASE RIGHTS.
Neither payroll deductions or other amounts credited to a Participant’s Plan
account nor a Participant’s Purchase Right may be assigned, transferred, pledged
or otherwise disposed of in any manner other than as provided by the Plan or by
will or the laws of descent and distribution. (A beneficiary designation
pursuant to Section 20 shall not be treated as a disposition for this purpose.)
Any such attempted assignment, transfer, pledge or other disposition shall be
without effect, except that the Company may treat such act as an election to
withdraw from the Plan as provided in Section 12.1. A Purchase Right shall be
exercisable during the lifetime of the Participant only by the Participant.
16.    COMPLIANCE WITH SECURITIES LAW.
The issuance of shares under the Plan shall be subject to compliance with all
applicable requirements of federal, state and foreign law with respect to such
securities. A Purchase Right may not be exercised if the issuance of shares upon
such exercise would constitute a violation of any applicable federal, state or
foreign securities laws or other law or regulations or the requirements of any
securities exchange or market system upon which the Stock may then be listed. In
addition, no Purchase Right may be exercised unless (a) a registration statement
under the Securities Act shall at the time of exercise of the Purchase Right be
in effect with respect to the shares issuable upon exercise of the Purchase
Right, or (b) in the opinion of legal counsel to the

14

--------------------------------------------------------------------------------




Company, the shares issuable upon exercise of the Purchase Right may be issued
in accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act. The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
shares under the Plan shall relieve the Company of any liability in respect of
the failure to issue or sell such shares as to which such requisite authority
shall not have been obtained. As a condition to the exercise of a Purchase
Right, the Company may require the Participant to satisfy any qualifications
that may be necessary or appropriate, to evidence compliance with any applicable
law or regulation, and to make any representation or warranty with respect
thereto as may be requested by the Company.
17.    RIGHTS AS A STOCKHOLDER AND EMPLOYEE.
A Participant shall have no rights as a stockholder by virtue of the
Participant’s participation in the Plan until the date of the issuance of the
shares of Stock purchased pursuant to the exercise of the Participant’s Purchase
Right (as evidenced by the appropriate entry on the books of the Company or of a
duly authorized transfer agent of the Company). No adjustment shall be made for
dividends, distributions or other rights for which the record date is prior to
the date such shares are issued, except as provided in Section 4.2. Nothing
herein shall confer upon a Participant any right to continue in the employ of
the Participating Company Group or interfere in any way with any right of the
Participating Company Group to terminate the Participant’s employment at any
time.
18.    NOTIFICATION OF DISPOSITION OF SHARES.
The Company may require the Participant to give the Company prompt notice of any
disposition of shares of Stock acquired by exercise of a Purchase Right. The
Company may require that until such time as a Participant disposes of shares of
Stock acquired upon exercise of a Purchase Right, the Participant shall hold all
such shares in the Participant’s name until the later of two years after the
date of grant of such Purchase Right or one year after the date of exercise of
such Purchase Right. The Company may direct that the certificates evidencing
shares of Stock acquired by exercise of a Purchase Right refer to such
requirement to give prompt notice of disposition.
19.    LEGENDS.
The Company may at any time place legends or other identifying symbols
referencing any applicable federal, state or foreign securities law restrictions
or any provision convenient in the administration of the Plan on some or all of
the certificates representing shares of Stock issued under the Plan. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to a
Purchase Right in the possession of the Participant in order to carry out the
provisions of this Section. Unless otherwise specified by the Company, legends
placed on such certificates may include but shall not be limited to the
following:

15

--------------------------------------------------------------------------------




“THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE CORPORATION TO THE
REGISTERED HOLDER UPON THE PURCHASE OF SHARES UNDER AN EMPLOYEE STOCK PURCHASE
PLAN AS DEFINED IN SECTION 423 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.
THE TRANSFER AGENT FOR THE SHARES EVIDENCED HEREBY SHALL NOTIFY THE CORPORATION
IMMEDIATELY OF ANY TRANSFER OF THE SHARES BY THE REGISTERED HOLDER HEREOF. THE
REGISTERED HOLDER SHALL HOLD ALL SHARES PURCHASED UNDER THE PLAN IN THE
REGISTERED HOLDER’S NAME (AND NOT IN THE NAME OF ANY NOMINEE).”
20.    DESIGNATION OF BENEFICIARY.
20.1    Designation Procedure. Subject to local laws and procedures, a
Participant may file a written designation of a beneficiary who is to receive
(a) shares and cash, if any, from the Participant’s Plan account if the
Participant dies subsequent to a Purchase Date but prior to delivery to the
Participant of such shares and cash, or (b) cash, if any, from the Participant’s
Plan account if the Participant dies prior to the exercise of the Participant’s
Purchase Right. If a married Participant designates a beneficiary other than the
Participant’s spouse, the effectiveness of such designation may be subject to
the consent of the Participant’s spouse. A Participant may change his or her
beneficiary designation at any time by written notice to the Company.
20.2    Absence of Beneficiary Designation. If a Participant dies without an
effective designation pursuant to Section 20.1 of a beneficiary who is living at
the time of the Participant’s death, the Company shall deliver any shares or
cash credited to the Participant’s Plan account to the Participant’s legal
representative or as otherwise required by applicable law.
21.    NOTICES.
All notices or other communications by a Participant to the Company under or in
connection with the Plan shall be deemed to have been duly given when received
in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof.
22.    AMENDMENT OR TERMINATION OF THE PLAN.
The Committee may at any time amend, suspend or terminate the Plan, except that
(a) no such amendment, suspension or termination shall affect Purchase Rights
previously granted under the Plan unless expressly provided by the Committee,
and (b) no such amendment, suspension or termination may adversely affect a
Purchase Right previously granted under the Plan without the consent of the
Participant, except to the extent permitted by the Plan or as may be necessary
to qualify the Plan as an employee stock purchase plan pursuant to Section 423
of the Code or to comply with any applicable law, regulation or rule. In
addition, an amendment to the Plan must be approved by the stockholders of the
Company within twelve (12) months of the adoption of such amendment if such
amendment would authorize the sale of more shares than are then authorized for
issuance under the Plan or would change the definition of the corporations that
may be designated by the Committee as Participating Companies. Notwithstanding
the foregoing, in the event that the Committee determines that continuation of
the Plan or an Offering would result in unfavorable

16

--------------------------------------------------------------------------------




financial accounting consequences to the Company, the Committee may, in its
discretion and without the consent of any Participant, including with respect to
an Offering Period then in progress: (i) terminate the Plan or any Offering
Period, (ii) accelerate the Purchase Date of any Offering Period, (iii) reduce
the discount or the method of determining the Purchase Price in any Offering
Period (e.g., by determining the Purchase Price solely on the basis of the Fair
Market Value on the Purchase Date), (iv) reduce the maximum number of shares of
Stock that may be purchased in any Offering Period, or (v) take any combination
of the foregoing actions.
IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing sets forth the PROS 2013 Employee Stock Purchase Plan as duly adopted
by the Board on April 18, 2013.
 
 
 
 
 
/s/ Damian Olthoff
 
Damian Olthoff, Secretary








17